NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 05a0526n.06
                                      Filed: June 20, 2005

                                                  No. 04-1138


                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

JEFFERY KNAPP,

         Petitioner-Appellant,

v.                                                             ON APPEAL FROM THE UNITED
                                                               STATES DISTRICT COURT FOR THE
HAROLD WHITE,                                                  EASTERN DISTRICT OF MICHIGAN

         Respondents-Appellee.

                                                       /




BEFORE:           CLAY and SUTTON, Circuit Judges; REEVES, District Judge.*

         CLAY, Circuit Judge. Petitioner Jeffrey L. Knapp appeals the district court’s order of

December 29, 2003, denying his petition for a writ of habeas corpus, under 28 U.S.C. § 2254, on his

claims that (1) the trial court improperly instructed the jury on an element of the offense for which

he was convicted, (2) the prosecutor engaged in various acts of misconduct, and (3) his counsel was

constitutionally ineffective. See Knapp v. White, 296 F. Supp. 2d 766 (E.D. Mich. 2003) (opinion

and order denying petition for writ of habeas corpus).




         *
          The Honorable Danny C. Reeves, United States District Judge for the Eastern District of Kentucky, sitting by
designation.
                                            No. 04-1138

       Following our extensive review of the record, all applicable law, and the parties’ briefs, we

conclude that the district court properly denied Knapp’s petition for a writ of habeas corpus.

Because issuing a full opinion would serve no jurisprudential purpose, we AFFIRM the district

court’s order denying Knapp’s petition for a writ of habeas corpus on the basis of the district court’s

opinion and order of December 29, 2003.




                                                  2